DETAILED ACTION
RE: Van Der Woning et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. 
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	New claim 22 has been added. Claims 1, 3-6, 8, 21 and 22 are pending. Claims 2, 7 and 9-20 are canceled. Claim 1 has been amended.
4.	Claims 1, 3-6, 8, 21 and 22 are under examination.

Rejections Withdrawn
5.	The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), Elliott et al. (US 2014/0079689A1, pub. date: 3/20/2014), and further in view of Wang et al. (US 2016/0280795A1, pub. date: 9/29/2016) and Dreier et al. (US 2011/0165621A1, pub. date: 7/7/2011) is withdrawn in favor of new grounds of rejection.

New Grounds of Rejections 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212) and Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019).
	Regarding claim 1, Moore et al. teaches a bispecific antigen binding molecule comprising a single chain antibody (scFv) which binds a first target antigen and is operatively linked to a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody which binds to a second target antigen and is operatively linked to a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form the bispecific antigen binding molecule (Fig. 1B, reproduced below). 
Regarding claim 8, Moore et al. teaches a pharmaceutical composition comprising the bispecific antigen binding molecule (([0298]-[0299]).

    PNG
    media_image1.png
    240
    242
    media_image1.png
    Greyscale

Regarding claims 3-4, Moore et al. teaches that the first IgG Fc polypeptide and second IgG Fc polypeptide dimerize by “knobs-and-holes” ([0084]). 
	The bispecific antigen-binding molecule of Moore et al. differs from the binding construct of claim 1 in the 1st binding region. The 1st binding region is Moore’s bispecific antibody is scFv, in instant claim 1 is VHH. 
However, Moore et al. teaches that the binding region of a bispecific antibody can be independently selected from Fab, VH, VL, scFv, scFv2 and dAb (also known as single domain antibody) ([0014] and [0021]). 
	Brinkmann et al. teaches building blocks for generation of bispecific antibodies (Figure 1). Brinkmann et al. teaches that the 1st and 2nd antigen-binding sites can be independently selected from VHH, scFv, and Fab, the 1st antigen binding sites is fused to the N-terminus of a first Fc polypeptides, the 2nd antigen binding sites is fused to the N-terminus of a second Fc polypeptides, the first and second Fc polypeptides dimerize by knobs-into-holes interactions (Fig. 1, reproduced below). When one picks the VHH and Fab as the 1st and 2nd antigen-binding sites, connects them to the N-terminus of the Fc polypeptides having knobs-into-holes modification according to the 1+1 situation of Fig. 1, one would have arrived the bispecific antibody of instant claims 1, 3 and 4. 



    PNG
    media_image2.png
    953
    1381
    media_image2.png
    Greyscale

	
Yancopoulos et al. teaches a multispecific antigen binding construct comprising a heavy chain single domain antibody (VH sd) which binds a first target antigen and is operatively linked to a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody which binds to a second target antigen and is operatively linked to a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form the bispecific antigen binding construct (see Figs. 2D and 7B, reproduced below and [0047], [0075]). 



    PNG
    media_image3.png
    532
    494
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    534
    460
    media_image4.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted VHH in the bispecific antibody of Moore for scFv (which would produce in the claimed bispecific antibody) in view of Brinkmann and Yancopoulos. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Moore et al. teaches that the binding sites of a bispecific antibody can be selected from Fab, scFv and dAb, Brinkmann et al. teaches that VHH, scFv, Fab are all building blocks for generation of bispecific antibodies (see Figure 1), and Yancopoulos teaches that Fab and heavy chain single domain antibody can be used together for making multispecific antibodies. It is noted that VHH is a naturally occurring heavy chain single domain antibody (also known as dAb, domain antibody).
	The modified bispecific antigen-binding molecule comprising a Fab and a VHH would have a molecular weight in the range of from about 100 kDa to about 120 kDa, as such it meet the limitation of claim 22. 

8.	Claims 1, 3-6, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212), Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), further in view of Elliott et al. (US 2014/0079689A1, pub. date: 3/20/2014).
The teachings of Moore, Brinkmann and Yancopoulos have been set forth above as they apply to claims 1, 3, 4, 8 and 22. 
	In regarding knobs and holes, Moore et al does not specifically teach that the knob substitution is arginine (R), and the hole substitution is alanine (A). Therefore, Moore et al. does not teach instant claims 4 and 5.
	Elliott et al. teaches that in the knobs-into-holes, the preferred import residues for the formation of protuberance (knob) is arginine (R), and the preferred import residues for the formation of a cavity (hole) is alanine (A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used arginine as knob and alanine as hole in view of Elliott. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Moore teaches using knobs and holes to achieve heterodimerization between the first and second Fc polypeptides and Elliott et al. teaches that the preferred import residues for the formation of protuberance (knob) is arginine (R), and the preferred import residues for the formation of a cavity (hole) is alanine (A).

9.	Claims 1, 3-4, 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Brinkmann et al. (MABS, 2017, 9(2): 182-212), Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), and further in view of Dreier et al. (US 2011/0165621A1, pub. date: 7/7/2011).
The teachings of Moore, Brinkmann and Yancopoulos are set forth above as they apply to claims 1, 3, 4, 8 and 22. 
	Regarding claim 21, Moore, Brinkmann and Yancopoulos do not teach that the Fab is from a conventional IgG antibody obtained by immunization of an animal of the Camelidae family with the second target antigen.	
Dreier et al. teaches that it has been observed that both the VH and the VL domains of conventional antibodies from the family Camelidae exhibit a high degree of amino acid sequence identity with the VH and VL domains of human antibodies over the 
framework regions ([0011]). Dreier et al. teaches that active immunization of camelids can generate Fab fragments binding to a target antigen with a high degree of immunodiversity [0360]). Dreier teaches method of production of humanized camelid Fabs of high specificity and affinity against a broad range of target antigens of therapeutic importance while minimizing immunogenicity in a human host ([0010] and [0014], [0387], Examples 4, 6-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used camelid Fab, or humanized antibodies thereof in making the bispecific antigen binding molecule in view of Dreier. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Dreier teaches method of production of humanized camelid Fabs of high specificity and affinity against a broad range of target antigens of therapeutic importance while minimizing immunogenicity in a human host ([0010] and [0014], [0387], Examples 4, 6-10). 

Applicant’s Arguments
10.	The response states that the multispecific antigen binding construct in Fig. 2D of Yancopoulos teaches a construct with a modified tandem Fab specific for two antigens (VH1-VH2-CH1/VL1-VL2-CL) linked to the N-terminus of a first Fc polypeptide, and a VHsd specific for a third antigen linked to the N-terminus of a second Fc polypeptide. The multispecific antigen binding construct in Fig. 7B of Yancopoulos teaches a construct comprising a first conventional Fab specific for a first antigen linked to the -7- 
U.S. Patent Application Serial No. 16/230,326Docket No.: 607772: AGX5-031N-terminus of a first Fc polypeptide, a VHsd specific for a second antigen linked to the C- terminus of the first Fc polypeptide, and a second conventional Fab specific for a third antigen linked to the N-terminus of a second Fc polypeptide. Moreover, Yancopoulos teaches 20 arrangements of multispecific antigen binding compounds, none of which can render obvious what is now claimed because they cannot be properly combined with the teachings of Moore, Wang, Elliott, and Dreier to arrive at what is claimed. Indeed, Applicant respectfully submits that the teaching of Yancopoulos is either evidence of non-obviousness or, at a minimum, is not relevant to the Examiner's rejection. Moore's disclosure in paragraphs [0014] and [0021] amount to mere laundry lists of possibilities, lacking proper enablement for what is now claimed. 

Response to Arguments
- 10 – 11.	Applicant’s arguments have been carefully considered but are persuasive. The bispecific antigen-binding molecule of Moore et al. differs from the binding construct of instant claim 1 only in the first binding region (i.e. the binding region for the first target antigen). The first binding region in Moore is scFv, in instant claim 1 is VHH. In contrary to applicant's arguments of selection of a binding region from a laundry list, Moore et al. discloses "In some cases, the immunoglobulin component is selected from the group consisting of Fab, VH, VL, scFv, scFv2, dAb"([0014]). The group consists of six members, which is considered as a finite number. The term dAb was known in the prior art as single domain antibody. Camelid heavy chain antibodies (VHH) were most well-known naturally occurring dAbs, as evidenced by Elliott et al. Elliott et al. teaches "The first known single-domain antibodies were isolated from camelids", and "Camelids produce functional antibodies without light chains and their single N-terminal domain (VHH) binds antigen without requiring domain pairing"([0059]).
Brinkmann teaches building blocks for generation of bispecific antibodies (Fig. 1). Brinkmann et al. teaches that the 1st and 2nd antigen-binding sites can be independently selected from dAb (VHH, Nanobody, IgNAR), Fv, scFv, Fab (scFab, crossFab, orthogonal Fab). This group consists of nine members, which is considered as a finite number. 
MPEP 2143 states: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
For making a bispecific bivalent antibody (1+1 situation in Fig. 1 of Brinkmann), Moore and Brinkmann teach/suggest that the two binding sites can be independently selected from a finite number of known antigen binding sites including VHH, scFv and Fab. It would have been obvious to one of ordinary skill in the art to select either scFv/Fab (as Moore did), or VHH/Fab (as instantly claimed) for making a bispecific antibody in view of Moore and Brinkmann. One would have been motivated to do because Brinkmann teaches that there is not “one best format” for generating bispecific antibodies, no single format is suitable for all or even most of, the desired application; instead the bispecific formats collectively serve as a valuable source of diversity that can applied to the development of therapeutics for various indications (abstract). 
In response to arguments of no reasonable expectation of success, Yancopoulos has shown that a heavy chain single domain antibody (VH sd) has been used together with Fab for making multispecific antibodies (Fig. 2D and Fig.7B). Fig. 2D shows that the VH sd is linked to the N-terminus of a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody is linked to the N-terminus of a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form a multispecific antigen binding construct. The structure of Fig. 2D differs from that of claim 1 in that the Fab is further linked to a third antigen binding region (VH/VL). As a further evidence, Wang et al. (US 2016/0280795A1, pub. date: 9/29/2016, cited in the previous office actions) teaches linking a VHH to the N-terminus of a IgG Fc polypeptide. In view of the cited references as a whole, one of ordinary skill in the art would have had a reasonable expectation of success to substitute VHH for scFv in the bispecific antibody of Moore to arrive the claimed bispecific antibody. 

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643